Exhibit 10.2

[Form of Warrant]

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS

EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON

TRANSFER SET FORTH IN SECTION 4 OF THIS WARRANT

 

      Number of Shares:                                (subject to adjustment)
Date of Issuance: June     , 2007      

SONTRA MEDICAL CORPORATION

Common Stock Purchase Warrant

(Void after June     , 2012)

Sontra Medical Corporation, a Minnesota corporation (the “Company”), for value
received, hereby certifies that                     , or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at any time or from time to time on
or after the date of issuance and on or before 5:00 p.m. (New York time) on the
fifth anniversary hereof,                      shares of Common Stock, U.S.$0.01
par value per share, of the Company, at a purchase price of U.S.$1.40 per share.
The shares purchasable upon exercise of this Warrant, and the purchase price per
share, each as adjusted from time to time pursuant to the provisions of this
Warrant, are hereinafter referred to as the “Warrant Shares” and the “Purchase
Price,” respectively.

 

  1. Exercise.

(A)

(a) This Warrant may be exercised by the Registered Holder, in whole or in part,
by surrendering this Warrant, with the purchase form appended hereto as
Exhibit I duly executed by the Registered Holder or by the Registered Holder’s
duly authorized attorney, at the principal office of the Company, or at such
other office or agency as the Company may designate, accompanied by payment in
full, in lawful money of the United States, of the Purchase Price payable in
respect of the number of Warrant Shares purchased upon such exercise.

(b) If (i) on any date the closing price of the Common Stock, as quoted on the
Over-the-Counter Bullet Board or the principal exchange on which the Common
Stock is listed, for 22 consecutive trading days equals at least $3.00 (subject
to adjustment in the event of any subdivision, combination or reclassification
affecting the Common Stock) (the “Hurdle Date”) and (ii) the Company has
registered on an effective registration statement filed with the Securities and
Exchange Commission the Warrant Shares for resale and such registration
statement remains effective on the Hurdle Date, then the Company shall have the
right, at its option and upon 15 days written notice to the Registered Holder,
to terminate this Warrant; provided that (i) the Registered Holder shall have
the right to exercise this Warrant at any time prior to such termination
pursuant to Section 1(a). Upon such termination, the Registered Holder shall
have no further rights hereunder. The Registered Holder shall have the right to
exercise the Warrant until the termination of the 15-day notice period, provided
that such 15-day notice period terminates prior to the expiration of this
Warrant.



--------------------------------------------------------------------------------

(c) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in subsection 1(a) above
(the “Exercise Date”). At such time, the person or persons in whose name or
names any certificates for Warrant Shares shall be issuable upon such exercise
as provided in subsection 1(d) below shall be deemed to have become the holder
or holders of record of the Warrant Shares represented by such certificates.

(d) As soon as practicable after the exercise of this Warrant in full or in
part, and in any event within 10 days thereafter, the Company, at its expense,
will cause to be issued in the name of, and delivered to, the Registered Holder,
or as such Holder (upon payment by such Holder of any applicable transfer taxes)
may direct:

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of such shares purchased by the Registered Holder upon
such exercise.

[(B) The Company shall not effect the exercise of this Warrant, and the Holder
shall not have the right to exercise this Warrant, (1) to the extent that after
giving effect to such exercise, such Person (together with such Person’s
affiliates) would beneficially own in excess of 4.99% if prior to the exercise
the Holder owns less that 4.99% of the issued and outstanding Common Stock of
the Company or (2) to the extent that after giving effect to such exercise, such
Person (together with such Person’s affiliates) would beneficially own in excess
of 9.99% of the shares of Common Stock outstanding immediately after giving
effect to such exercise, if prior to the exercise the Holder owns more that
4.99% but less than 9.99% of the issued and outstanding Common Stock of the
Company (either cap to be referred to as the “Maximum Percentage”). For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by such Person and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such Person and its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such Person
and its affiliates (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this paragraph, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended. For purposes of this Warrant, in determining the number
of



--------------------------------------------------------------------------------

outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including the warrants, by the Holder and its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
By written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder.]1

 

  2. Adjustments.

(a) Diluting Issuances.

(i) Definitions. For purposes of this Section 2, the following definitions shall
apply:

(1) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities.

(2) “Original Issue Date” shall mean the date on which this Warrant was first
issued.

(3) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.

(4) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to subsection 2(a)(iii) below, deemed to be issued) by the
Company after the Original Issue Date, other than:

 

  (A) shares of Common Stock issued or issuable upon conversion or exchange of
any Convertible Securities or exercise of any Options outstanding on the
Original Issue Date;

 

  (B) shares of Common Stock issued or issuable by reason of a dividend, stock
split, split-up or other distribution on shares of Common Stock that are covered
by subsections 2(b) or 2(c) below; or

--------------------------------------------------------------------------------



1

The bracketed text is included in some warrants.



--------------------------------------------------------------------------------

  (C) shares of Common Stock (or Options with respect thereto) issued or
issuable to employees or directors of, or consultants to, the Company pursuant
to a plan or arrangement approved by the Board of Directors of the Company.

(ii) No Adjustment of Purchase Price. No adjustments to the Purchase Price shall
be made unless the consideration per share (determined pursuant to
subsection 2(a)(v)) for an Additional Share of Common Stock issued or deemed to
be issued by the Company is less than the U.S.$1.00 (the “Triggering Price”).

(iii) Issue of Securities Deemed Issue of Additional Shares of Common Stock. If
the Company at any time or from time to time after the Original Issue Date shall
issue any Options (excluding Options covered by subsection 2(a)(i)(4)(C) above)
or Convertible Securities or shall fix a record date for the determination of
holders of any class of securities entitled to receive any such Options or
Convertible Securities, then the maximum number of shares of Common Stock (as
set forth in the instrument relating thereto without regard to any provision
contained therein for a subsequent adjustment of such number) issuable upon the
exercise of such Options or, in the case of Convertible Securities and Options
therefor, the conversion or exchange of such Convertible Securities, shall be
deemed to be Additional Shares of Common Stock issued as of the time of such
issue or, in case such a record date shall have been fixed, as of the close of
business on such record date, provided that Additional Shares of Common Stock
shall not be deemed to have been issued unless the consideration per share
(determined pursuant to subsection 2(a)(v) hereof) of such Additional Shares of
Common Stock would be less than the Triggering Price in effect on the date of
and immediately prior to such issue, or such record date, as the case may be,
and provided further that in any such case in which Additional Shares of Common
Stock are deemed to be issued:

(1) No further adjustment in the Purchase Price shall be made upon the
subsequent issue of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;

(2) If such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase or decrease in the consideration
payable to the Company, then upon the exercise, conversion or exchange thereof,
the Purchase Price computed upon the original issue thereof (or upon the
occurrence of a record date with respect thereto), and any subsequent
adjustments based thereon, shall, upon any such increase or decrease becoming
effective, be recomputed to reflect such increase or decrease insofar as it
affects such Options or the rights of conversion or exchange under such
Convertible Securities;

(3) Upon the expiration or termination of any such unexercised Option, the
Purchase Price shall not be readjusted, but the Additional Shares of Common
Stock deemed issued as the result of the original issue of such Option shall not
be deemed issued for the purposes of any subsequent adjustment of the Purchase
Price;

(4) In the event of any change in the number of shares of Common Stock issuable
upon the exercise, conversion or exchange of any such Option or



--------------------------------------------------------------------------------

Convertible Security, including, but not limited to, a change resulting from the
anti-dilution provisions thereof, the Purchase Price then in effect shall
forthwith be readjusted to such Purchase Price as would have obtained had the
adjustment which was made upon the issuance of such Option or Convertible
Security not exercised, converted or exchanged prior to such change been made
upon the basis of such change; and

(5) No readjustment pursuant to clause (2) or (4) above shall have the effect of
increasing the Purchase Price to an amount which exceeds the lower of (i) the
Purchase Price on the original adjustment date, or (ii) the Purchase Price that
would have resulted from any issuances of Additional Shares of Common Stock
between the original adjustment date and such readjustment date.

In the event the Company, after the Original Issue Date, amends the terms of any
such Options or Convertible Securities (whether such Options or Convertible
Securities were outstanding on the Original Issue Date or were issued after the
Original Issue Date), then such Options or Convertible Securities, as so
amended, shall be deemed to have been issued after the Original Issue Date and
the provisions of this subsection 2(a)(iii) shall apply.

(iv) Adjustment of Purchase Price Upon Issuance of Additional Shares of Common
Stock.

(1) In the event the Company shall at any time after the Original Issue Date
issue Additional Shares of Common Stock (including Additional Shares of Common
Stock deemed to be issued pursuant to subsection 2(a)(iii)), without
consideration or for a consideration per share less than the Trigger Price, then
and in such event, such Purchase Price shall be reduced, concurrently with such
issue, to a price (calculated to the nearest cent) determined by multiplying
such Purchase Price by a fraction, (A) the numerator of which shall be (1) the
number of shares of Common Stock outstanding immediately prior to such issue
plus (2) the number of shares of Common Stock which the aggregate consideration
received or to be received by the Company for the total number of Additional
Shares of Common Stock so issued would purchase at such Purchase Price; and
(B) the denominator of which shall be the number of shares of Common Stock
outstanding immediately prior to such issue plus the number of such Additional
Shares of Common Stock so issued; provided that, (i) for the purpose of this
subsection 2(a)(iv), all shares of Common Stock issuable upon conversion or
exchange of Convertible Securities outstanding immediately prior to such issue
shall be deemed to be outstanding, and (ii) the number of shares of Common Stock
deemed issuable upon conversion or exchange of such outstanding Convertible
Securities shall not give effect to any adjustments to the conversion or
exchange price or conversion or exchange rate of such Convertible Securities
resulting from the issuance of Additional Shares of Common Stock that is the
subject of this calculation.

(v) Determination of Consideration. For purposes of this subsection 2(a), the
consideration received by the Company for the issue of any Additional Shares of
Common Stock shall be computed as follows:

(1) Cash and Property: Such consideration shall:

 



--------------------------------------------------------------------------------

  (A) insofar as it consists of cash, be computed at the aggregate of cash
received by the Company, excluding amounts paid or payable for accrued interest;

 

  (B) insofar as it consists of property other than cash, be computed at the
fair market value thereof at the time of such issue, as determined in good faith
by the Board of Directors; and

 

  (C) in the event Additional Shares of Common Stock are issued together with
other shares or securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (A) and (B) above, as determined in good faith by the
Board of Directors.

(2) Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to subsection 2(a)(iii), relating to Options and Convertible
Securities, shall be determined by dividing:

 

  (A) the total amount, if any, received or receivable by the Company as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

 

  (B) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.

(vi) Multiple Closing Dates. In the event the Company shall issue on more than
one date Additional Shares of Common Stock which are comprised of shares of the
same series or class of equity securities, and such issuance dates occur within
a period of no more than 120 days, then, upon the final such issuance, the
Purchase Price shall be readjusted to give effect to all such issuances as if
they occurred on the date of the final such issuance (and without giving effect
to any adjustments as a result of such prior issuances within such period).



--------------------------------------------------------------------------------

(b) Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(the “Original Issue Date”) effect a subdivision of the outstanding Common
Stock, the Purchase Price and the Tirgger Price then in effect immediately
before that subdivision shall each be proportionately decreased. If the Company
shall at any time or from time to time after the Original Issue Date combine the
outstanding shares of Common Stock, the Purchase Price and Trigger Price then in
effect immediately before the combination shall each be proportionately
increased. Any adjustment under this paragraph shall become effective at the
close of business on the date the subdivision or combination becomes effective.

(c) Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Purchase Price and
Trigger Price then in effect immediately before such event shall each be
decreased as of the time of such issuance or, in the event such a record date
shall have been fixed, as of the close of business on such record date, by
multiplying the Purchase Price and Trigger Price then in effect by a fraction:

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution;

provided, however, if such record date shall have been fixed and such dividend
is not fully paid or if such distribution is not fully made on the date fixed
therefor, the Purchase Price and Trigger Price shall each be recomputed
accordingly as of the close of business on such record date and thereafter the
Purchase Price and Trigger Price shall each be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.

(d) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price pursuant to subsections 2(b) or 2(c), the number
of Warrant Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

(e) Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or



--------------------------------------------------------------------------------

fix a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in securities of the Company
(other than shares of Common Stock) or in cash or other property (other than
cash out of earnings or earned surplus, determined in accordance with generally
accepted accounting principles), then and in each such event provision shall be
made so that the Registered Holder shall receive upon exercise hereof, in
addition to the number of shares of Common Stock issuable hereunder, the kind
and amount of securities of the Company and/or cash and other property which the
Registered Holder would have been entitled to receive had this Warrant been
exercised into Common Stock on the date of such event and had the Registered
Holder thereafter, during the period from the date of such event to and
including the Exercise Date, retained any such securities receivable, giving
application to all adjustments called for during such period under this
Section 2 with respect to the rights of the Registered Holder.

(f) Adjustment for Mergers or Reorganizations, etc. If there shall occur any
reorganization, recapitalization, consolidation or merger involving the Company
in which the Common Stock is converted into or exchanged for securities, cash or
other property (other than a transaction covered by subsections 2(b), 2(c) or
2(e)), then, following any such reorganization, recapitalization, consolidation
or merger, the Registered Holder shall receive upon exercise hereof the kind and
amount of securities, cash or other property which the Registered Holder would
have been entitled to receive if, immediately prior to such reorganization,
recapitalization, consolidation or merger, the Registered Holder had held the
number of shares of Common Stock subject to this Warrant. In any such case,
appropriate adjustment (as determined in good faith by the Board of Directors of
the Company) shall be made in the application of the provisions set forth herein
with respect to the rights and interests thereafter of the Registered Holder, to
the end that the provisions set forth in this Section 2 (including provisions
with respect to changes in and other adjustments of the Purchase Price) shall
thereafter be applicable, as nearly as reasonably may be, in relation to any
securities, cash or other property thereafter deliverable upon the exercise of
this Warrant.

(g) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to the Registered Holder a certificate setting
forth such adjustment or readjustment (including the kind and amount of
securities, cash or other property for which this Warrant shall be exercisable
and the Purchase Price) and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall, upon the written request
at any time of the Registered Holder, furnish or cause to be furnished to the
Registered Holder a certificate setting forth (i) the Purchase Price then in
effect and (ii) the number of shares of Common Stock and the amount, if any, of
other securities, cash or property which then would be received upon the
exercise of this Warrant.

3. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the Fair Market Value per share of Common
Stock, which shall be determined as follows:

(a) If the Common Stock is listed on a national securities exchange, the Nasdaq
Global Market, another nationally recognized trading system or the
over-the-counter market as of the Exercise Date, the Fair Market Value per share
of Common Stock shall be deemed to be the average of the high and low reported
sale prices per share of Common Stock thereon on the trading day immediately
preceding the Exercise Date (provided that if no such price is reported on such
day, the Fair Market Value per share of Common Stock shall be determined
pursuant to clause (ii)).



--------------------------------------------------------------------------------

(b) If the Common Stock is not listed on a national securities exchange, the
Nasdaq Global Market, another nationally recognized trading system or the
over-the-counter market as of the Exercise Date, the Fair Market Value per share
of Common Stock shall be deemed to be the amount most recently determined by the
Board of Directors to represent the fair market value per share of the Common
Stock (including without limitation a determination for purposes of granting
Common Stock options or issuing Common Stock under an employee benefit plan of
the Company); and, upon request of the Registered Holder, the Board of Directors
(or a representative thereof) shall promptly notify the Registered Holder of the
Fair Market Value per share of Common Stock. Notwithstanding the foregoing, if
the Board of Directors has not made such a determination within the three-month
period prior to the Exercise Date, then (A) the Board of Directors shall make a
determination of the Fair Market Value per share of the Common Stock within 15
days of a request by the Registered Holder that it do so, and (B) the exercise
of this Warrant pursuant to subsection 1(a) shall be delayed until such
determination is made.

4. Requirements for Transfer.

(a) This Warrant and the Warrant Shares shall not be sold or transferred unless
either (i) they first shall have been registered under the Securities Act of
1933, as amended (the “Act”), or (ii) the Company first shall have been
furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Act.

(b) Notwithstanding the foregoing, no registration or opinion of counsel shall
be required for (i) a transfer by a Registered Holder which is a corporation to
a wholly owned subsidiary of such corporation, a transfer by a Registered Holder
which is a partnership to a partner of such partnership or a retired partner of
such partnership or to the estate of any such partner or retired partner, or a
transfer by a Registered Holder which is a limited liability company to a member
of such limited liability company or a retired member or to the estate of any
such member or retired member, provided that the transferee in each case agrees
in writing to be subject to the terms of this Section 4, or (ii) a transfer made
in accordance with Rule 144 under the Act.

(c) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be offered, sold or



--------------------------------------------------------------------------------

otherwise transferred, pledged or hypothecated unless and until such securities
are registered under such Act or an opinion of counsel satisfactory to the
Company is obtained to the effect that such registration is not required.”

The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the written request of the holder thereof, at such time as
they become eligible for resale pursuant to Rule 144(k) under the Act.

5. No Impairment. The Company will not, by amendment of its charter or through
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Warrant against impairment.

6. Notices of Record Date, etc. In the event:

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be mailed at least ten days prior
to the record date or effective date for the event specified in such notice.



--------------------------------------------------------------------------------

7. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

8. Exchange of Warrants. Upon the surrender by the Registered Holder, properly
endorsed, to the Company at the principal office of the Company, the Company
will, subject to the provisions of Section 4 hereof, issue and deliver to or
upon the order of such Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of the Registered Holder or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock (or other securities, cash
and/or property) then issuable upon exercise of this Warrant.

9. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and
(in the case of loss, theft or destruction) upon delivery of an indemnity
agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.

10. Transfers, etc.

(a) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its or his
address as shown on the warrant register by written notice to the Company
requesting such change.

(b) Subject to the provisions of Section 4 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
with a properly executed assignment (in the form of Exhibit II hereto) at the
principal office of the Company.

(c) Until any transfer of this Warrant is made in the warrant register, the
Company may treat the Registered Holder as the absolute owner hereof for all
purposes; provided, however, that if and when this Warrant is properly assigned
in blank, the Company may (but shall not be obligated to) treat the bearer
hereof as the absolute owner hereof for all purposes, notwithstanding any notice
to the contrary.

11. Mailing of Notices, etc. All notices and other communications from the
Company to the Registered Holder shall be mailed by first-class certified or
registered mail, postage prepaid, to the address last furnished to the Company
in writing by the Registered Holder. All notices and other communications from
the Registered Holder or in connection herewith to the Company shall be mailed
by first-class certified or registered mail, postage prepaid, to the Company at
its principal office set forth below. If the Company should at any time change
the location of its principal office to a place other than as set forth below,
it shall give prompt written notice to the Registered Holder and thereafter all
references in this Warrant to the location of its principal office at the
particular time shall be as so specified in such notice.



--------------------------------------------------------------------------------

12. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company. Notwithstanding the foregoing, in the event (i) the Company
effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

13. Change or Waiver. Any term of this Warrant may be changed or waived only by
an instrument in writing signed by the party against which enforcement of the
change or waiver is sought.

14. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

15. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts (without reference
to the conflicts of law provisions thereof).

EXECUTED as of the Date of Issuance indicated above.

 

SONTRA MEDICAL CORPORATION

By:

 

 

Title:

 

Address for Notices:

10 Forge Parkway

Franklin, MA 02038



--------------------------------------------------------------------------------

EXHIBIT I

PURCHASE FORM

 

To:  

 

     Dated:   

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ___), hereby irrevocably elects to purchase (check applicable box):

 

0                     shares of the Common Stock covered by such Warrant.

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is $
            . Such payment takes the form of (check applicable box or boxes):

 

0

   $             in lawful money of the United States; and/or

0

   the cancellation of such portion of the attached Warrant as is exercisable
for a total of              Warrant Shares (using a Fair Market Value of
$             per share for purposes of this calculation).

 

Signature:

 

 

Address:

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT II

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                                       hereby
sells, assigns and transfers all of the rights of the undersigned under the
attached Warrant (No.             ) with respect to the number of shares of
Common Stock covered thereby set forth below, unto:

 

Name of Assignee    Address    No. of Shares                              

 

Dated:  

 

     Signature:   

 

Signature Guaranteed:

 

By:

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.